                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARLISE BOYER,                                  )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 19-CV-59-SMY-GCS
                                                 )
 KROGER LIMITED PARTNERSHIP,                     )
                                                 )
                        Defendant.               )

                                           ORDER

YANDLE, District Judge:

       Plaintiff Marlise Boyer’s pro se Complaint was dismissed without prejudice and with leave

to file an amended complaint on April 4, 2019 (Doc. 4). Boyer was directed to file her amended

complaint and a renewed motion to proceed in forma pauperis by May 6, 2019. The deadline was

extended to June 7, 2019 on Boyer’s motion (Docs. 5 and 6). Boyer was warned that the failure

to file the documents by the deadline would result in dismissal of this action with prejudice for

failure to comply with a court order and/or failure to prosecute. Fed. R. Civ. P. 41(b); Ladien v.

Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). As

of the date of this Order, Plaintiff has filed neither pleading.     Accordingly, this action is

DISMISSED with prejudice for failure to prosecute and the Clerk of Court is DIRECTED to

enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: December 5, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge
